
	

113 SRES 453 ATS: Condemning the death sentence against Meriam Yahia Ibrahim Ishag, a Sudanese Christian woman accused of apostasy.
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 453
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Rubio (for himself, Mr. Coons, Mr. Menendez, Mr. Inhofe, Mrs. Fischer, Mr. Cruz, Mr. McCain, Mr. Vitter, Mr. Moran, Mrs. Shaheen, Mr. Boozman, Ms. Ayotte, Mr. Durbin, Mr. Roberts, Mr. Johnson of Wisconsin, Mr. Isakson, Mr. Burr, Ms. Mikulski, Mr. Coburn, Mr. Markey, Mr. Kirk, Mr. Hatch, Mr. Cardin, Mr. Johanns, Mr. Blunt, Ms. Collins, Mr. Cornyn, Mr. Portman, Ms. Landrieu, Mr. Franken, and Mr. Chambliss) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		June 3, 2014Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTION
		Condemning the death sentence against Meriam Yahia Ibrahim Ishag, a Sudanese Christian woman
			 accused of apostasy.
	
	
		Whereas, on May 15, 2014,  a Sudanese court affirmed a sentence of death by hanging for 27-year-old
			 Meriam Yahia Ibrahim Ishag, a Christian woman accused of apostasy for
			 refusing to recant her Christian faith, and ordered her to receive 100
			 lashes for adultery because under Sudan’s Shari’ah law such
			 inter-religious marriages are illegal;Whereas Ibrahim is being held in the Omdurman Federal Women’s Prison with
			 her newborn daughter and 20-month-old son;Whereas the Department of State has designated Sudan as a Country of Particular
			 Concern under the International Religious Freedom Act of 1998 (Public Law
			 105–292) based on the
			 government’s systematic, ongoing, and egregious violations of religious
			 freedom since 1999;Whereas the Sudanese 1991 Criminal Code allows for death sentences for apostasy, stoning for
			 adultery, cross-amputations for theft, prison sentences for blasphemy, and
			 floggings for undefined acts of indecency;Whereas, according to the United States Commission on International Religious Freedom (USCIRF), the
			 Government of Sudan, led by President Omar Hassan al-Bashir, continues to
			 engage in systematic, ongoing, and egregious violations of religious
			 freedom or belief, imposes a restrictive interpretation of Shari’ah law on
			 Muslims and non-Muslims alike and, along with other National Congress
			 Party leaders, President al-Bashir has stated that Sudan’s new
			 constitution, when drafted, will be based on its interpretation of
			 Shari’ah;Whereas, according to USCIRF, since South Sudan’s independence from Sudan in 2011, the number and
			 severity of harsh Shari’ah-based judicial decisions in Sudan has
			 increased, including sentences of amputation for theft and sentences of
			 stoning for adultery;Whereas the United States Government has designated Sudan as a State Sponsor of Terrorism since
			 August 12, 1993, for repeatedly providing support for acts of
			 international terrorism;Whereas the Sudanese 2005 Interim Constitution states that [t]he State shall respect the religious
			 rights to (a) worship or assemble in connection with any religion or
			 belief;Whereas the International Covenant on Civil and Political Rights, which the Government of Sudan
			 has acceded, provides that everyone shall have the right to freedom of
			 thought, conscience, and religion.  This right shall include freedom to
			 have or to adopt a religion or belief of his choice, and freedom, either
			 individually or in community with others, and in public or private, to
			 manifest his religion or belief in worship, observance, practice, and
			 teaching.;Whereas the Pew Research Center’s Forum on Religion & Public Life found that, as of 2011, 10 percent of the 198 countries surveyed had apostasy laws
			 which can, and have been, used to punish both Muslims and non-Muslims in
			 countries such as Afghanistan, Pakistan, Morocco, and Sudan; andWhereas people have the right to practice their faith without fear of death or persecution: Now,
			 therefore, be it
		
	
		That the Senate—(1)condemns the charge of apostasy and death sentence of Meriam Yahia Ibrahim Ishag and calls for
			 immediate and unconditional release of her and her children;(2)encourages efforts by the United States Government to support religious freedom within Sudan,
			 including by requiring, before normalizing relations or lifting sanctions
			 under the International Religious Freedom Act of 1998 (Public Law 105–292)
			 and the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), that the
			 Government of Sudan abide by
			 international standards of freedom of religion or belief;(3)urges the Government of Sudan to ensure that, when drafting the country’s new constitution, the
			 process is transparent and inclusive of civil society leaders and
			 representatives of all major political parties, to ensure that the new
			 constitution includes protections for freedom of religion or belief,
			 respect for international human rights commitments, and recognition of
			 Sudan as a multireligious, multiethnic, and multicultural nation;(4)recognizes that every individual regardless of religion should have the opportunity to practice
			 his or her religion without fear of discrimination;(5)reaffirms the commitment of the United States Government to end  religious discrimination and to
			 pursue
			 policies that guarantee the basic human rights of all individuals
			 worldwide; and(6)encourages the Department of State and	the United States Agency for International Development to
			 continue their support for initiatives worldwide that support religious
			 freedom.
			
